IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,031-02


                                IN RE JUAN A. DELEON, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
           CAUSE NO. 1451930D IN THE CRIMINAL DISTRICT COURT NO. 3
                            FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, Relator alleges that he has not been properly credited

for time held in county jail prior to his conviction. Relator has filed a motion for judgment nunc pro

tunc that was denied by the trial court. The Second Court of Appeals denied Relator’s mandamus

in In Re Juan A. DeLeon, No. 02-17-00294-CV (Tex. App.—Fort Worth Sept. 8, 2017).

        An individual is entitled to all time spent in jail “on said cause.” See TEX . CODE CRIM . PROC.

Art. 42.03. Respondent, the Judge of the Criminal District Court No. 3, shall determine whether

Applicant is entitled to time credit from February 16, 2016 to May 4, 2016, and October 7, 2016 to

October 25, 2016, while he was in county jail and, if so, whether Applicant has received pre-sentence
                                                                                           2

credit for this confinement.

       This application for leave to file a writ of mandamus shall be held in abeyance until

Respondent has submitted the appropriate response. Such response shall be submitted within 30

days of the date of this order.



Filed: April 18, 2018
Do not publish